Case 1:20-cv-03747-NRN Document 154 Filed 09/15/21 USDC Colorado Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO

Civil Action No. 20-cv-03747-NRN

KEVIN O’ROURKE,
NATHANIEL L. CARTER,
LORI CUTUNILLI,
LARRY D. COOK,
ALVIN CRISWELL,
KESHA CRENSHAW,
NEIL YARBROUGH, and
AMIE TRAPP,

Plaintiffs,

v.

DOMINION VOTING SYSTEMS INC., a Delaware corporation,
FACEBOOK, INC., a Delaware corporation,
CENTER FOR TECH AND CIVIC LIFE, an Illinois non-profit organization,
MARK E. ZUCKERBERG, individually,
PRISCILLA CHAN, individually,
BRIAN KEMP, individually,
BRAD RAFFENSPERGER, individually,
GRETCHEN WHITMER, individually,
JOCELYN BENSON, individually,
TOM WOLF, individually,
KATHY BOOCKVAR, individually,
TONY EVERS, individually,
ANN S. JACOBS, individually,
MARK L. THOMSEN, individually,
MARGE BOSTELMAN, individually,
JULIE M. GLANCEY,
DEAN KNUDSON, individually,
ROBERT F. SPINDELL, JR, individually, and
DOES 1-10,000,

Defendants.

                                   MINUTE ORDER

Entered by Magistrate Judge N. Reid Neureiter

      It is hereby ORDERED that Plaintiff’s Motion for Enlargement of Time to File
Motion to Alter Modify or Amend the Judgment of This Court’s Sanctioning Counsel for
Case 1:20-cv-03747-NRN Document 154 Filed 09/15/21 USDC Colorado Page 2 of 2




Plaintiffs, Pursuant to F.R.C.P. 59 (Dkt. #153) is GRANTED. Any motion brought
pursuant to Rule 59 shall be filed on or before September 28, 2021. No further
extensions will be granted.

Date: September 15, 2021
